DETAILED ACTION
	Claims 1, 3-9, 11-13, and 15-21 are pending. Claims 1, 9, and 17 have been amended, claims 2, 10, and 14 have been canceled, and claim 21 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “according to claim 9, wherein a weight-average molecular weight of the polymer liquid crystal compound is less than 10,000”. However, claim 9 recites “wherein a weight-average molecular weight of the polymer liquid crystal compound is 10,000 or greater” and therefore fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (U.S. 6,671,031) as evidenced by Sato et al. (U.S. 5,614,125).
Nishimura teaches in Example 2, a liquid crystal polymer obtained from the following monomers [col 29 lines 7-19] (claim 1):

    PNG
    media_image1.png
    282
    519
    media_image1.png
    Greyscale
[col 28 lines 15-37] and having a weight-average molecular weight of about 7,000 in terms of 
Polyethylene [col 28 lines 60-62] (claim 7) wherein monomer M1, when polymerized, is equivalent to Formula (1) of instant claim 1 when P1 is represented by Formula (P1-A) where R1 is a hydrogen atom or a methyl group, L1 is –C(O)O-, SP1 is an oxyethylene structure, M1 is represented by Formula (M1-B) where a2 is 2, each A2 is an aromatic hydrocarbon group, the first LA1 is a divalent linking group, the second LA1 is a single bond, and A3 is an aromatic hydrocarbon group, and T1 is a terminal group and having a difference between a logP value of P1, L1, and Sp1 and a logP value of M1 of 4.12 based on polymers P3 on page 43 of the instant specification (claim 1). Monomer M2, when polymerized, is equivalent to a repeating unit represented by Formula (2) of instant claim 3 when P2 is a main chain of the repeating unit, L2 is a divalent lining group, Sp2 is a spacer group, M2 is a mesogenic group, and T2 is a terminal group and is expected to have a difference between a logP value of P1, L2, and Sp2 and a logP value of M2 of less than 4, absent any evidence to the contrary. Nishimura also teaches in the present invention, it is also possible to further mix various additives such as a photopolymerization initiator, a sensitizer, a dichroic dye (visible light absorbing dichroic substance), a dye, a pigment, an ultraviolet absorber, a hard coat agent and an antioxidant in such a range that the alignment inhibition or breakage of the cholesteric alignment formed by the liquid crystal material may not occur and the effect achieved by the present invention may not be hindered [col 9 lines 53-60] (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Nishimura to additionally include a dichroic dye and arrive at the instant claims based on the entire disclosure of Nishimura and routine experimentation in the liquid crystal art.
With regard to claim 6, Nishimura teaches particularly preferred polymethacrylate and polyacrylate among the side chain type polymeric crystal includes the following [col 3 line 66-col 4 line 2]:

    PNG
    media_image2.png
    123
    281
    media_image2.png
    Greyscale
 [col 4 line 20] wherein R is hydrogen or a methyl group, l is 2 to 10,000, n is 0 to 10, A is 
    PNG
    media_image3.png
    70
    125
    media_image3.png
    Greyscale
, B is 
    PNG
    media_image4.png
    64
    212
    media_image4.png
    Greyscale
, and X is an alkoxy group having 1 to 18 carbon atoms [col 4 line –col 5 line 1] and that the number of repetition of the structural unit constituting the spacer portion may appropriately be selected depending on the type of the main chain and the mesogenic unit. However, it is desirable to be generally 1 to 10, and preferably 1 to 3, for the polyoxyethylene chain (represented by "n" in the above formula) [col 3 lines 44-50] such that when n is 2, 3, or 4 (or higher) it is known to provide a liquid crystal temperature which is near to room temperature, and a good response for low viscosity as evidenced by Sato et al. [col 4 lines 29-31] and is equivalent to Formula (1) of instant claim 1 when P1 is represented by Formula (P1-A) where R1 is a hydrogen atom or a methyl group, L1 is –C(O)O-, SP1 is an oxyethylene structure, M1 is represented by Formula (M1-B) where a2 is 2, each A2 is an aromatic hydrocarbon group, the first LA1 is a divalent linking group, the second LA1 is a single bond, and A3 is an aromatic hydrocarbon group, and T1 is a terminal group and having a difference between a logP value of P1, L1, and Sp1 and a logP value of M1 of 4.12, 4.4, or 4.7 respectively based on polymers P3, P1, and P2 respectively on page 43 of the instant specification. Nishimura further teaches the molecular weight of the above-described main chain type/side chain type liquid crystalline polymer differs depending on the type of synthesis method for the monomer, the optical characteristics and reliability of the final product and the process conditions. However, desirably, it is generally 300 or more, preferably 500 or more and more preferably 1,000 or more [col 8 lines 7-13]. Furthermore, when n is 3 and l is 10,000 in the above defined formula the molecular weight of the polymer is greater than 10,000 based on page 33 of the instant specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Nishimura and arrive at the instant claims based on the entire disclosure of Nishimura and routine experimentation in the liquid crystal art.
With regard to claims 9, 11, and 15, Nishimura teaches particularly preferred polymethacrylate and polyacrylate among the side chain type polymeric crystal includes the following [col 3 line 66-col 4 line 2]:

    PNG
    media_image2.png
    123
    281
    media_image2.png
    Greyscale
 [col 4 line 20] wherein R is hydrogen or a methyl group, l is 2 to 10,000, n is 0 to 10, A is 
    PNG
    media_image3.png
    70
    125
    media_image3.png
    Greyscale
, B is 
    PNG
    media_image4.png
    64
    212
    media_image4.png
    Greyscale
, and X is an alkoxy group having 1 to 18 carbon atoms [col 4 line –col 5 line 1] and that the number of repetition of the structural unit constituting the spacer portion may appropriately be selected depending on the type of the main chain and the mesogenic unit. However, it is desirable to be generally 1 to 10, and preferably 1 to 3, for the polyoxyethylene chain (represented by "n" in the above formula) [col 3 lines 44-50] such that when n is 2, 3, or 4 (or higher) it is known to provide a liquid crystal temperature which is near to room temperature, and a good response for low viscosity as evidenced by Sato et al. [col 4 lines 29-31] and is equivalent to Formula (1) of instant claim 9 when P1 is represented by Formula (P1-A) where R1 is a hydrogen atom or a methyl group, L1 is –C(O)O-, SP1 is an oxyethylene structure (i.e. -(CH2-CH2O)-n1- when n is 2 to 10), M1 is represented by Formula (M1-B) where a2 is 2, each A2 is an aromatic hydrocarbon group, the first LA1 is a divalent linking group, the second LA1 is a single bond, and A3 is an aromatic hydrocarbon group, and T1 is a terminal group (alkoxy group having 1 to 10 carbon atoms) and having a difference between a logP value of P1, L1, and Sp1 and a logP value of M1 of 4.12, 4.4, or 4.7 respectively based on polymers P3, P1, and P2 respectively on page 43 of the instant specification (claim 9). Nishimura also teaches in the examples, polymers obtained from more than one monomer, such as the following monomer M2:

    PNG
    media_image5.png
    89
    326
    media_image5.png
    Greyscale
[col 28 line 15] which is equivalent to a repeating unit represented by Formula (2) of instant claim 11 when P2 is a main chain of the repeating unit, L2 is a divalent lining group, Sp2 is a spacer group, M2 is a mesogenic group, and T2 is a terminal group and is expected to have a difference between a logP value of P1, L2, and Sp2 and a logP value of M2 of less than 4, absent any evidence to the contrary. Nishimura further teaches the molecular weight of the above-described main chain type/side chain type liquid crystalline polymer differs depending on the type of synthesis method for the monomer, the optical characteristics and reliability of the final product and the process conditions. However, desirably, it is generally 300 or more, preferably 500 or more and more preferably 1,000 or more [col 8 lines 7-13]. Furthermore, when n is 3 and l is 10,000 in the above defined formula, the molecular weight of the polymer is greater than 10,000 based on page 33 of the instant specification (claim 9). Therefore, when l is 2, n is 2, and X is an alkoxy group having 1 carbon atom, the molecular weight is expected to be less than 10,000 based on the molecular weight of P1 of the instant specification (claim 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Nishimura and arrive at the instant claims based on the entire disclosure of Nishimura and routine experimentation in the liquid crystal art.
	With regard to claims 5 and 13, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a polymer comprising two repeating units of Applicant’s Formula (1) through routine experimentation in the liquid crystal art.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (U.S. 6,671,031) as evidenced by Sato et al. (U.S. 5,614,125) as applied to claims 1 and 9 above, and further in view of Nakanishi et al. (U.S. 2002/0130995).
With regard to claims 4 and 12, Nishimura teaches the above polymer which can comprise more than one monomer (repeating unit), but it does not teach a repeating unit represented by Formula (3).
However, Nakanishi et al. teaches a film formed from a side chain type liquid crystal copolymer comprising monomer (a) and monomer (b) [0030] wherein monomer (b) is represented by the following:

    PNG
    media_image6.png
    113
    151
    media_image6.png
    Greyscale
[0045] wherein R3 is hydrogen atom or methyl group and R2 is an alkyl group with 1 to 22 of carbon [0046] which is equivalent to Formula (3) of instant claims 4 and 12 when P3 is a main chain of the repeating unit, L3 is a divalent linking group (COO), SP3 is a space group (single bond), and T3 is a terminal group (alkyl having 1 to 22 carbon atoms). Nakanishi et al. also teaches a monomer unit that has such a linear side chain and is represented by a general formula (b) is preferable in controlling refractive index characteristics and birefringent characteristics. An ordinary ray refractive index may be decreased, and at the same time birefringence may be decreased by increasing a percentage of monomer unit represented by the general formula (b) [0047]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura to include the monomer (b) of Nakanishi et al. in order to control the refractive index and birefringence.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. Applicant argues when the liquid crystal film of Nishimura has a dichroic dye having absorption in the visible region as instantly claimed, the reflection characteristics of the film are deteriorated which is considered to be a cause of impairing the light selective reflection characteristics and is therefore considered teaching away.
The Examiner would like to note that claims 1 and 3-8 are directed to a composition and claims 9-13 and 15 are directed to a polymer. Therefore, the arguments that the film would not achieve the required characteristics of Nishimura do not apply. Nishimura teaches a liquid crystal composition comprising a polymer having a repeating unit represented by Applicant’s Formula (1) [col 28 lines 15-37] and may further comprise other additives such as a dichroic dye [col 9 lines 53-60]. Thus, Nishimura does not teach away from its own disclosure and therefore the claimed limitations have been met.
Applicant argues regarding claim 9, that even if n=3 of Nishimura’s side chain type polymer liquid crystal, the molecular weight varies depending on the synthetic method of the monomer. Therefore, the molecular weight does not necessarily exceed 10,000. In particular, Nishimura teaches that 300 or more, 500 or more, or 1000 or more are preferable and Example 2 only discloses about 7000. Thus, it would have been difficult for a person skilled in the art to set the value of 10,000 or greater.
The Examiner respectfully disagrees with Applicant’s reasoning. Nishimura teaches 1000 or more is preferable, and while it is broad, does in fact encompass 10,000. As noted by Applicant, Nishimura’s Example 2 having a molecular weight of 7000 is proof that a much higher value than the cited minimum is inclusive. Further, as noted by Applicant, the synthesis method determines the molecular weight which Nishimura also acknowledges [col 8 lines 7-11]. Nishimura et al. further teaches in the general formula recited in the rejection that l is 2 to 10,000 [col 4 lines 43-44] which also allows for a large range which overlaps Applicant’s claimed ranges of 10,000 or greater as well as less than 10,000.
Applicant’s arguments with respect to the liquid crystal film of Nishimura have been fully considered and are persuasive.  The 103 rejection of claims 17-20 over Nishimura has been withdrawn. 
Due to the amendment of instant claim 1, the objection has been withdrawn.
Allowable Subject Matter
Claims 8 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make a star polymer represented by Formula (4). The closest prior art teaches a linear polymer. The closest prior art also fails to teach a light absorption anisotropic film and laminate and display thereof.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722